Citation Nr: 0820988	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-28 594	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a bilateral rating in excess of 20 percent for 
the right and left foot disabilities, or, in the alternative, 
entitlement to separate evaluations in excess of 10 percent 
each for the right and left foot disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from October 1974 to 
November 1975.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.

In December 2007, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

By a May 27, 2008 ruling, the undersigned Veterans Law Judge 
granted the appellant's motion to advance this case on the 
docket based on a finding of good cause.  See 38 C.F.R. 
§ 20.900(c).

(A temporary total rating for the right foot plantar 
keratoses disability was assigned from August 23, 2006 to May 
31, 2007 under the provisions of 38 U.S.C.A. § 4.30.  This 
period will not be addressed for the right foot disability 
because a rating higher than 100 percent is not assignable.)


FIN`DINGS OF FACT

1.  The appellant is diagnosed with mild bilateral pes cavus 
with a plantar flex forefoot; he has deep nucleated 
intractable plantar keriotic lesions on each foot which are 
tender to touch. 

2.  The appellant is limited in standing and walking because 
of pain associated with weight bearing and he has some 
limitation of ankle dorsiflexion due to his bilateral foot 
disability.

3.  The appellant's bilateral foot disability is not shown to 
produce abnormal weight bearing or any marked pronation, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation on a bilateral basis.

4.  The appellant's foot disability is not shown to produce 
pes cavus with marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity in either foot.

5.  The appellant's bilateral foot disability is not shown to 
produce symptomatology that is commensurate with moderately 
severe foot injury in either foot.


CONCLUSION OF LAW

The criteria for a bilateral (combined) disability evaluation 
of 30 percent, but not more, have been met for the 
appellant's bilateral plantar keratoses disability.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, and Diagnostic 
Codes 5278, 5284 (2007); Butts v. Brown, 5 Vet. App. 532 
(1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
bilateral foot disability was needed by correspondence dated 
in July 2005.  That document informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  The letter informed the appellant of what sorts of 
evidence could substantiate his increased rating claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was essentially asked to submit 
evidence and/or information in his possession to the AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in September 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the July 2005 VA letter.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
foot disabilities after the initial rating decision was 
issued by the AOJ, did not affect the essential fairness of 
the adjudication because the appellant could be expected to 
understand what was needed to establish an increased rating 
for each of his claimed foot disabilities from the various 
notice letters sent to him by the RO and from the Statement 
of the Case (SOC) and the Supplemental Statement of the Case 
(SSOC).  In particular, the July 2005 letter informed the 
appellant of the need to submit evidence that his disability 
had increased in severity; that he should submit medical 
evidence; that he could submit statements from individuals 
who could describe the manner in which the disability had 
become worse; that he should inform the RO about treatment at 
VA facilities; that he could submit his own statement about 
his condition; and that he should submit all pertinent 
evidence in his possession.  The appellant was informed of 
the Diagnostic Code requirements for increased ratings in the 
rating decisions and in the SOC and the SSOC.  The September 
2006 VA letter informed the appellant that ratings from zero 
to 100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.  

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his increased rating claim and given 
ample time to respond.  The information submitted by the 
appellant and the testimony provided by the appellant 
exemplifies the appellant's knowledge of what he had to 
demonstrate in order to acquire an increased rating for his 
disability.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the notice error(s) did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.   
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for his 
increased rating claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA outpatient medical records have 
been associated with the claims file.  The appellant was 
afforded VA examinations and he gave testimony at a Board 
hearing.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for his claimed 
foot disabilities, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim decided below.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant maintains that he is entitled to evaluations 
for his service-connected disabilities that are higher than 
those currently assigned.  He testified at his December 2007 
Board hearing that the condition of his feet had gotten worse 
over time.  He said that he experiencing pain and burning in 
his feet and that his mobility and walking capacity had been 
limited because of his foot symptomatology.  

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes VA treatment records dated between 2004 and 2007; 
the reports of VA examinations conducted in August 2005, and 
July 2007; and a private medical report dated in 2006. 

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Review of the evidence of record reveals that the appellant 
was granted service connection for calluses of the feet in a 
rating decision issued in September 1990.  An evaluation of 
20 percent was granted, effective in April 1988.  The 20 
percent evaluation was granted by analogy under Diagnostic 
Code 5284, foot injuries, other.

In October 2004, the appellant was examined by a podiatrist 
in a VA clinic.  The appellant complained of extremely 
painful calluses and said that the pain caused him to walk on 
the heels of his feet.  On physical examination, no 
generalized or localized edema was present.  The second toe 
of the left foot was dorsally contracted at the 
metatarsophalangeal joint and plantar flexed at the proximal 
interphalangeal joint.  Left toes two, three four and five 
were in a slightly varus position and plantarly contracted.  
There were nucleated hyperkerotic lesions present on each 
foot.  The calcaneal inclination angle was within normal 
limits.  No overt degenerative changes were present.  The 
podiatrist recommended surgery on the left foot; this surgery 
was accomplished on October 20, 2004.  Post-surgery, the 
appellant was noted in an April 2005 physical therapy 
discharge summary to have achieved the goal of ambulating 
pain-free, especially during single leg stance of the left 
lower extremity.

The appellant underwent a VA medical examination in August 
2005; the appellant reported that he had less ability to flex 
his left toes after the October 2004 surgery and that he 
continued to have tender calluses on the bottoms of both 
feet.  On physical evaluation, there was a modest pes planus 
bilaterally.  The left foot surgical scars were barely 
visible and they were not thickened or tender.  There were 
calluses on the bottom of each foot; all of these calluses 
were moderately tender, but there was no surrounding 
inflammation.  The examiner noted that there were no flare-
ups; rather, the appellant had constant sensitivity and 
discomfort with walking.  The appellant had no increased 
functional impairment with repetitive use except for walking.  
There were subjective complaints of pain in the feet, with 
mild weakness or fatigability.  There was no instability.  
The appellant was limited in standing and walking because of 
pain with weight bearing.  The Achilles tendon was not 
misaligned.  

In August 2006, the appellant underwent surgery on his right 
foot.  A private family practice treatment note dated in 
December 2006 indicates that the appellant reported that his 
feet continued to hurt on a daily basis.  

The appellant underwent another VA medical examination in 
July 2007; his chief complaint was pain from plantar 
calluses.  On physical examination, there were deep nucleated 
intractable plantar keriotic lesions on each foot.  These 
were tender to touch.  Muscle strength was 4/5.  Achilles 
tendon alignment was normal.  The appellant demonstrated 10 
degrees of ankle dorsiflexion and 25 degrees of plantar 
flexion.  Radiographic examination revealed a high normal 
calcaneal pitch angle with a plantar flex forefoot.  The 
examiner stated that the appellant had a mild pes cavus with 
a plantar flex forefoot and that it was this bony structure 
that had resulted in the deep intractable plantar keratoses.  
The examiner also noted that while the appellant would have 
trouble standing for long periods of time, he was certainly 
capable of working.  The examiner said that no evidence of 
painful motion, edema, weakness or instability was found.  
There was no evidence of abnormal weight bearing.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

There are a number of Diagnostic Codes specifically 
pertaining to the feet.  The Board notes that some Diagnostic 
Codes relating to the feet, as discussed below where 
pertinent, assign ratings for unilateral and bilateral 
involvement, instead of assigning the rating for a separate 
disorder of each foot.  Other ratings are assigned on the 
basis of the pathology of each foot.

Diagnostic Code 5276, flatfoot, acquired, provides that 
moderate symptoms with the weight-bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, pain 
on manipulation and use of the feet, bilateral or unilateral 
is to be rated at 10 percent.  Severe symptoms with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities is to be rated at 
20 percent for unilateral involvement; bilateral involvement 
to this degree is to be rated at 30 percent.  A 50 percent 
rating is warranted for pronounced bilateral pes planus; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

Diagnostic Code 5278 provides ratings for acquired claw foot 
(pes cavus).  Slight acquired claw foot is rated 
noncompensably (0 percent) disabling.  Acquired claw foot 
with the great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, definite tenderness under 
metatarsal heads, bilateral or unilateral, is rated 10 
percent disabling.  Acquired claw foot with all toes tending 
to dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, is rated 20 percent disabling for 
unilateral involvement, and 30 percent disabling for 
bilateral involvement.  Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, is rated 30 percent disabling for unilateral 
involvement, and 50 percent disabling for bilateral 
involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5278. 

The appellant's right and left foot disabilities have each 
been evaluated by the RO under Diagnostic Code 5284, which 
provides that foot injuries are rated 10 percent disabling 
when moderate, 20 percent when moderately severe, and 30 
percent when severe.  A 40 percent rating may be assigned for 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

As previously noted, the appellant was originally assigned a 
20 percent combined rating for the disability of the feet 
under Diagnostic Code 5284.  In a January 2006 rating 
decision, the 20 percent combined rating was separated into a 
10 percent evaluation for the left foot and a 10 percent 
evaluation for the right foot.  (A bilateral factor was also 
added.)  However, as further discussed below, the Board finds 
that the appellant's symptomatology more closely approximates 
those symptoms required for the award of a 30 percent rating 
on a bilateral (combined) basis under Diagnostic Code 5278.  

The clinical evidence of record does show that the appellant 
suffers from the specific foot deformity of pes cavus with 
secondary calluses.  While there is some evidence of pain on 
manipulation and use, along with tender intractable plantar 
keratoses, there is no indication of swelling on use or pain 
accentuated on manipulation and use or shortened plantar 
fascia.  The appellant has demonstrated several toes tending 
to plantar flexion, limitation of dorsiflexion at the ankles 
and complaints of much tenderness under metatarsal heads.  
While the appellant has not demonstrated all of the symptoms 
listed under Diagnostic Code 5278, the Board finds that his 
symptomatology more closely approximates those symptoms 
required for 30 percent rating on a bilateral (combined) 
basis.  

However, there is no objective evidence of marked deformity 
(pronation, abduction, varus etc.).  Nor is there any 
objective evidence of pronounced bilateral pes planus; marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  The medical evidence of record does not 
establish the existence of acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities and marked varus 
deformity.  Therefore, an evaluation in excess of 30 percent 
is not warranted for the appellant's bilateral foot 
disability.

Furthermore, for the reasons that follow, there is no 
clinical evidence tending to show that the appellant has the 
equivalent of a "moderately severe" foot injury in either 
foot or that he has suffered the loss of use of either foot.  
Diagnostic Code 5284.  Disability such as that described in 
the medical evidence recounted above does not amount to 
disability that warrants a characterization of "moderately 
severe," as that term is used in Diagnostic Code 5284.  The 
terms "moderate" and "moderately severe" are not 
specifically defined by the regulation, but in any case, the 
appellant's pes cavus condition has been clinically described 
as mild.  

The appellant' foot disability is primarily manifested by 
pain.  Even if the criteria for metatarsalgia, which is meant 
to account for pain, were used by analogy, the regulations do 
not provide for a rating greater than 10 percent.  Diagnostic 
Code 5279.  The appellant's disability, which has been shown 
to mainly cause tenderness to palpation, does not rise to the 
20 percent level of disability contemplated by the various 
rating criteria pertaining to the feet on a unilateral basis.  
In other words, the condition of each foot is not the sort of 
disability contemplated by the rating criteria for a 20 
percent rating for each foot under Diagnostic Code 5284.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher separate rating in excess of 10 
percent for either foot.

The Board notes that the General Counsel for VA, in a 
precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) 
held that if a disability rating was established under 
Diagnostic Code 5284, the applicability of sections 4.40, 
4.45, and 4.59 depend upon the manifestations compensated 
under Diagnostic Code 5284.  

Factors to consider are the degree of limitation of motion 
that the appellant has and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, chronic pain was reported; however, no muscle 
atrophy or weakness has been demonstrated and there is no 
clinical evidence of any muscle spasm.  Objective medical 
evidence did show findings of tenderness in the area of the 
balls of the feet and complaints of pain, but the assigned 30 
percent granted above reflects the extent of the appellant's 
pain and the related functional impairment that he 
experiences as a consequence of his symptoms, including 
during prolonged walking and weight bearing.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

Resolving reasonable doubt in favor of the appellant, the 
Board finds that the appellant's problems with pain and 
tenderness in each foot are best approximated by the 30 
percent rating assigned on a bilateral (combined) basis under 
Diagnostic Code 5278.  The Board finds, therefore, that a 
rating of 30 percent is warranted for the demonstrated 
functional loss in the right foot and in the left foot 
pursuant to Diagnostic Code 5278, with consideration of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  However, the Board can 
find no basis under Diagnostic Code 5278, or any other 
Diagnostic Code, to grant the appellant an evaluation in 
excess of 30 percent for the bilateral foot disability.  
Hence, the evidence supports no more than a schedular rating 
of 30 percent for the bilateral foot pathology.  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for the bilateral foot 
disability at issue in this case.  The Board has not found 
any further variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.  There is no suggestion in the 
record that the 30 percent rating is not an accurate 
reflection of the disability experienced by the appellant 
since October 2004 ( apart from the periods of surgical 
convalescence already addressed by the temporary total 
ratings of record).  

Notwithstanding the above discussion, a rating in excess of 
that currently assigned for the disabilities at issue may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Because the RO 
considered the applicability of that regulatory provision 
during the current appellate process, the Board has 
jurisdiction to consider it in its deliberations.  See 
VAOPGCPREC 6-96 (August 16, 1996).

The Board finds no evidence that the appellant's right or 
left foot disability has presented such an unusual or 
exceptional disability picture at any time so as to require 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  It is undisputed that the appellant's 
symptoms could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  

The Board finds that the schedular 30 percent evaluation in 
this case is not inadequate.  As discussed above, the 
diagnostic codes provide for higher ratings for foot 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  There is no 
evidence of record to indicate that the appellant required 
any extended hospitalization for either foot or that he 
required frequent treatment.  The July 2007 VA medical 
examiner concluded that the appellant's pes cavus did not 
preclude his employment.


Moreover, there is no evidence of record that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that further 
consideration of an extraschedular rating is not warranted in 
this case.


ORDER

A 30 percent schedular evaluation for the bilateral 
(combined) manifestations of right and left foot disability 
is granted, subject to the regulations governing payment of 
monetary benefits.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


